DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 3,4,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “a second determination unit”; however, a first determination unit has not been previously claimed.  Since claim 2 recites “a first determination unit”, as best interpreted by the Examiner for the purposes of this Action, claim 3 will be treated as though dependent on claim 2.
	Claim 7 recites a computer caused to function as the sheet processing apparatus according to claim 1; however, a computer cannot function as a sheet processing apparatus that comprises, among other elements, a conveying unit and a sheet accumulation area.  As best understood by the Examiner and for the purposes of this Action, the claim will be interpreted as “A non-transitory computer readable storage medium storing a control program of the sheet conveyance apparatus so as to control the sheet processing apparatus according to claim 1”.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1,2,6,7, as best understood by the examiner (see ¶2,3), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cracknell et al. USP 8,123,208.  
	Cracknell discloses, regarding claim 1, a sheet conveyance apparatus that conveys a sheet fed out of an upstream sheet processing apparatus to a downstream sheet processing apparatus, the sheet conveyance apparatus comprising:
a conveying unit (180) configured to convey the sheet;
a conveying unit drive mechanism configured to drive the conveying unit (C6/L45-48);
a sheet accumulation area (15) in which the sheet fed out of the upstream sheet processing apparatus is accumulated on the conveying unit; and
a control unit configured to control conveyance of the sheet performed by the conveying unit (C7/L1,2,8-10),
wherein the control unit includes a counter unit (25) configured to count a number of sheets accumulated in the sheet accumulation area (C7/L1-5), and
when a conveyance instruction signal for conveying the sheet from the sheet accumulation area is received and the number of the sheets currently accumulated in the sheet accumulation area is counted to be one by the counter unit, the control unit stops conveyance of the one sheet without conveying the one sheet from the sheet accumulation area until a next sheet is guided onto the one sheet (the one sheet is not conveyed from the sheet accumulation area until a final sheet is conveyed thereon, as disclosed in at least C6/L16-24, C7/L1-5, C8/L13-33).
Regarding claim 2, wherein the control unit comprises a first determination unit configured to determine, based on a count of the sheets by the counter unit, whether the number of the sheets currently accumulated in the sheet accumulation area is two or greater, or one (the determination unit determines which sheet is the last sheet in a book, regardless of the number of sheets in the book, whether it be 1 or 2 or more sheets), and
when it is determined by the first determination unit that the number of the sheets currently accumulated in the sheet accumulation area is two or greater, the control unit conveys the sheet from the sheet accumulation area (if a book to be made contains two or more sheets, the determination unit will not convey the sheets from the sheet accumulation area until the final sheet is accumulated on top of the one sheet, as disclosed in at least C6/L16-24, C7/L1-5, C8/L13-33).
Regarding claim 6, a control method of a sheet conveyance apparatus that conveys a sheet fed out of an upstream sheet processing apparatus to a downstream sheet processing apparatus,
wherein the sheet conveyance apparatus comprises
a conveying unit that conveys the sheet,
a conveying unit drive mechanism that drives the conveying unit, and 
a sheet accumulation area in which the sheet fed out of the upstream sheet processing apparatus is accumulated on the conveying unit, 
the control method comprising: 
when a conveyance instruction signal for conveying the sheet from the sheet accumulation area is received and the number of sheets currently accumulated in the sheet accumulation area is counted to be one, stopping conveyance of the one sheet without conveying the one sheet from the sheet accumulation area until a next sheet is guided onto the one sheet (the one sheet is not conveyed from the sheet accumulation area until a final sheet is conveyed thereon, as disclosed in at least C6/L16-24, C7/L1-5, C8/L13-33).
Regarding claim 7, a non-transitory computer readable storage medium storing a control program of the sheet conveyance apparatus that causes a computer to function as the sheet processing apparatus according to claim 1 (the apparatus is digital and therefore must be programmed as shown in at least C2/L12-16, C10/L1-6).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cracknell et al. USP 8,123,208 in view of Rozenfeld et al. USP 7,905,076.
Cracknell discloses substantially all the limitations of the claims (see ¶6), but does not expressly disclose the limitations of claim 5.
Rozenfeld teaches wherein an airflow hole is formed in the conveying unit (121,123,125,141,180), and the sheet conveyance apparatus further comprises a suction switch mechanism (control system 14) configured to switch whether or not to suck the sheet on the conveying unit through the airflow hole (C8/L25-29).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide an airflow hole is formed in the conveying unit, and the sheet conveyance apparatus further comprises a suction switch mechanism configured to switch whether or not to suck the sheet on the conveying unit through the airflow hole, as taught by Rozenfeld, in the device of Cracknell, for the purpose of preventing undesirable motion of the sheet during conveyance so as to prevent faulty processing (C5/L4-9).

9.	Claims 3,4 are rejected under 35 U.S.C. 103 as being unpatentable over Cracknell et al. USP 8,123,208.
Cracknell discloses substantially all the limitations of the claims (see ¶6), and further discloses [regarding claim 3] wherein the control unit comprises a determination unit that determines whether or not the sheet currently accumulated in the sheet accumulation area is a final sheet to be processed, and when it is determined by the determination unit that the sheet currently accumulated in the sheet accumulation area is the final sheet to be processed, the control unit performs control to convey the sheet from the sheet accumulation area (C6/L16-24, C7/L1-5, C8/L13-33), and [regarding claim 4] wherein in response to receiving information on the number of the sheets to be processed from the upstream sheet processing apparatus, the determination unit determines, based on the count of the sheets by the counter unit, whether or not the sheet accumulated in the sheet accumulation area is the final sheet to be processed C6/L16-24, C7/L1-5, C8/L13-33), but does not expressly disclose a separate second determination unit to perform the determination; however, before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the use of a second determination unit to perform the determination rather than a single determination unit to perform both determinations.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ando et al. (USP 8,905,393) discloses a determination unit to determine whether a sheet is the last sheet to be accumulated in a stack to be processed (see at least S1004 in fig.9).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        11/3/2022